UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7621


FLOYD GRANGER, a/k/a Floyd Randolph Granger, III,

                Plaintiff - Appellant,

          v.

DIRECTOR SCOTTY BODIFORD; GREENVILLE COUNTY LAW ENFORCEMENT
CENTER AND HEALTH SERVICES; UNKNOWN MEDICAL PERSONNEL;
GREENVILLE COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:11-cv-01162-RBH)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Granger, Appellant Pro Se. Christopher R. Antley, DEVLIN
& PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Floyd    Granger       appeals    the   district      court’s     order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983     (2006)   complaint.       We      have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                             See

Granger     v.     Dir.       Bodiford,     No.     6:11-cv-01162-RBH          (D.S.C.

Sept. 12, 2012).             We dispense with oral argument because the

facts    and    legal    contentions       are    adequately   presented       in   the

materials      before       this   court   and    argument   would    not   aid      the

decisional process.



                                                                            AFFIRMED




                                            2